Name: COMMISSION REGULATION (EC) No 1689/95 of 11 July 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  political geography;  plant product
 Date Published: nan

 12. 7. 95 EN Official Journal of the European Communities No L 161 /15 COMMISSION REGULATION (EC) No 1689/95 of 11 July 1995 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1664/95 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as last amended by Regulation (EC) No 1446/95 (4), specifies the quantities of barley and common wheat originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agree ­ ment concluded with those countries ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for import licences submitted on 10 July 1995 for wheat from the Hungarian Republic relate to 41 902 478 tonnes and the maximum quantity which may be imported is 232 000 tonnes ; whereas applications for licences submitted on the same day for barley from the Czech Republic relate to 1 56 800 tonnes and the maximum quantity which may be imported is 27 400 tonnes at a levy reduced by 60 % ; whereas the corresponding percentage reductions for import licence applications submitted on 10 July 1995 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for 'Hungary' quota provided for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for common wheat and durum wheat falling within CN codes 1001 90 99, and 1001 10 00 submitted on 10 July 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coeffi ­ cient of 0,005537. Article 2 Applications for licences for the 'Czech Republic' quota provided for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for barley falling within CN code 1003 00 90 submitted on 10 July 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,174745. Article 3 This Regulation shall enter into force on 12 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1995. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 158, 8 . 7. 1995, p. 13 . 0 OJ No L 21 , 26. 1 . 1994, p. 3 . (&lt;) OJ No L 143, 27. 6. 1995, p. 45.